t c memo united_states tax_court robert j eichelburg petitioner v commissioner of internal revenue respondent docket no filed date robert j eichelburg pro_se john d ellis for respondent memorandum opinion lauber judge this case is before the court on respondent’s motion to dismiss on date respondent moved to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed by sec_6213 by order dated date the court directed petitioner to respond to this motion and on date the court filed petitioner’s response the case was called from the calendar at the court’s washington d c trial session on date petitioner did not appear having informed the court and respondent’s counsel that he was ill and would be unable to attend since filing his response on date petitioner has not offered any additional documents or argument relating to the jurisdictional question nor has he requested more time to do so the court concludes that there are no material factual issues requiring a hearing on respondent’s motion to dismiss and that it may dispose_of the pending motion on the basis of the parties’ written submissions the court will grant respondent’s motion and dismiss this case for lack of jurisdiction background respondent determined an income_tax deficiency of dollar_figure for petitioner’s tax_year on date respondent mailed to petitioner’s last_known_address in annapolis maryland a notice_of_deficiency notice in this amount all statutory references are to the internal_revenue_code in effect at the relevant times all dollar amounts are rounded to the nearest dollar the notice’s cover page shows date as the letter date and states that date is the last date to petition_tax_court a certified mail tracking number appears at the top of the notice’s cover page attached to the motion to dismiss is a copy of united_states postal service usps form_3877 firm mailing book for accountable mail dated date this form lists among the pieces received for mailing on that day a letter with certified mail tracking number addressed to petitioner at his annapolis maryland address the sender is listed as irs detroit computing center and certified is checked as the type of mail or service in the upper right-hand corner of this form_3877 usps stamped jun as the postmark date for the letter petitioner filed a petition seeking redeterminaton of the deficiency deter- mined by the date notice he mailed his petition from annapolis maryland to this court on date using a federal express delivery service denominated fedex express saver the petition was received and filed by the court on date respondent’s motion contends that fedex express saver is not a designated_delivery_service within the meaning of sec_7502 respondent accordingly asserts that the petition must be treated as filed not on date the date it was mailed but on date the date it was actually received and filed by this court if that assertion is correct the petition was not timely filed and the court lacks jurisdiction discussion at the outset petitioner contends that respondent has not submitted suffi- cient evidence to prove that the notice was in fact mailed to him by certified mail on date we disagree the notice is dated date and it has a certified mail tracking number of respondent has provided a copy of usps form_3877 clearly indicating that a letter with this tracking number was mailed by certified mail to petitioner at his annapolis maryland address on date see eg 94_tc_82 accordingly where the existence of the notice_of_deficiency is not disputed a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer the time for petitioning this court runs from the mailing of the statutory_notice_of_deficiency to be timely the taxpayer’s petition must be filed within days of the date on which the internal_revenue_service irs mails this notice sec_6213 the notice at issue here was sent to petitioner via certified mail on date as stated in the notice_of_deficiency the last day to file a petition with this court was therefore date which was not a saturday sunday or federal_holiday in the district of columbia the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 jurisdiction must be shown affirmatively and petitioner as the party invoking the court’s jurisdiction bears the burden of proving that jurisdiction exists see 114_tc_268 aff’d 22_fedappx_837 9th cir our court has no authority to extend this 90-day period 33_tc_868 although the instant petition was not filed with this court until date it was mailed on date the due_date sec_7502 contains a timely mailed timely filed rule under that section if a taxpayer in 250_f2d_170 5th cir our court received a letter from an attorney within the 90-day period enclosing a check for dollar_figure as a filing fee and advising the court that a petition had been prepared and forwarded to his client an inmate of the federal penitentiary at danbury connecticut for signature and mailing the petition was not filed within the 90-day period the court_of_appeals stated this is a hard case presenting a grossly inequitable situation but neither the tax_court nor this court has any authority to relieve the taxpayer from the clear jurisdictional requirements of the law id pincite sends his petition for delivery to the court by united_states mail within the prescribed period for filing the petition and the court receives the petition after the period has ended the date of the usps postmark on the envelope containing the petition will be considered the date of delivery sec_7502 extends this timely mailed timely filed rule to certain private delivery services this extension of the sec_7502 rule applies only if such service is designated by the secretary for purposes of this section sec_7502 the secretary may so designate a private delivery service only if he determines that it is at least as timely and reliable as the united_states mail and that it meets other criteria specified in the statute sec_7502 a - d see revproc_97_19 1997_1_cb_644 specifying criteria employed by the secretary in notice_2004_83 2004_2_cb_1030 the irs listed all private delivery services that have been designated by the secretary under sec_7502 the federal express delivery services included on this list are as follows fedex priority overnight fedex standard overnight fedex day fedex international priority and fedex international first notice_2004_83 c b pincite revproc_97_19 1997_1_cb_644 has been partially modified by notice_97_50 1997_2_cb_305 notice_99_41 1999_2_cb_325 and notice_2001_62 2001_2_cb_307 explicitly states that fedex is not designated with respect to any type of delivery service not identified above thus fedex express saver is not a designated private delivery service within the meaning of sec_7502 see scaggs v commissioner tcmemo_2012_258 holding that the timely mailed timely filed rule_of sec_7502 does not apply to fed ex express saver third business_day service because that service is not a designated private delivery service under notice_2004_83 supra see also raczkowski v commissioner tcmemo_2007_72 holding that the timely mailed timely filed rule_of sec_7502 does not apply to ups ground service because that service is not a designated private delivery service under notice_2004_83 supra petitioner mailed his petition on date using the fedex express saver delivery service because fedex express saver is not a designated private delivery service petitioner cannot avail himself of the timely mailed timely filed rule_of sec_7502 and f his petition was not filed until date two days after the expiration of the 90-day period it was therefore untimely and this court lacks jurisdiction to redetermine the deficiency we acknowledge that the result we reach may seem harsh notice_2004_83 supra was issued nine years ago private delivery companies may have since initiated delivery services resembling those listed in notice_2004_83 supra and many taxpayers may be unaware of the nuanced differences among these services however this court may not rely on general equitable principles to expand the statutorily prescribed time for filing a petition see austin v commissioner tcmemo_2007_11 citing 92_tc_776 the statute gives us jurisdiction under the timely mailed timely filed rule only if a private delivery service has been designated by the secretary sec_7502 because fedex express saver has not been so designated our hands are tied to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered fedex express saver apparently delivers only to the contiguous united_states whereas revproc_97_19 sec_4 c b pincite requires as a condition of designation under sec_7205 that t he delivery service offered must provide for delivery to all street addresses within the united_states to which documents and payments subject_to sec_7502 must be sent although petitioner cannot pursue his case in this court he may not be without a judicial remedy he may pay the tax file a claim_for_refund with the irs and if his claim is denied sue for a refund in the appropriate u s district_court or the u s court of federal claims see 55_tc_138 n
